DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/02/2021. The examiner acknowledges the amendments to claims 1 and 14. Claims 4 and 17-21 are withdrawn. Claims 7-9 and 16 are cancelled. Claims 1-3, 5-6, 10-15, and 22 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 02/02/2021 regarding the USC 103 rejections of claims 1-3, 5-6, 10-15, and 22 have been fully considered but they are not persuasive. On pg 14 of their Remarks, Applicant makes vague assertions regarding an affidavit provided by the Applicant as evidence to Schaffner being modified unsatisfactory for its intended purpose. Examiner respectfully disagrees.
Regarding the arguments in the affidavit submitted by the Applicant:
Sections 3 and 6 a-c. are directed to features that are not claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., method of detecting emotion and pain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In section 6 c-d. of the affidavit filed 02/02/2021, Applicant asserts that Schaffner must be modified such that its elastic, barely deforming body must be modified to have a strongly deforming body. Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specifically a strongly deforming body that is very elastic as opposed to the claimed generic, non-specific elastic material, and Schaffner does disclose sleeve (3a) is an elastic material in [0040]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding section 8 of their Remarks, Applicant asserts that cylindrical casing (4) of Ikeda cannot be considered analogous to a hand-held body because its original intended use pertains to inner gastric measurements. Examiner respectfully disagrees.
In response to applicant's argument that cylindrical casing (4) cannot be considered analogous to a hand-held body because its original intended use pertains to inner gastric measurements, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, as long as the probe tip is in contact with tissue, such as a user wrapping their hand around the probe tip, then it is capable of performing measurements.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sensors being a particular width so that they can be wrapped a particular circumference around the pin member such that the sensors can measure forces coming from all sides onto the pin-shaped member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding sections 10 and 11 a, Applicant appears to suggest Ikeda cannot be used to teach a sensor wrapped around a pin-shaped member because electrode (14) is not a force pressure sensor. Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instance, a force sensor has been mapped to Schaffner. Ikeda was cited to show similar sensor structures can be wrapped around a pin shaped member.
In response to applicant's argument in section 11 b-c, 12, 14, and 16 that one of ordinary skill in the art would not be motivated to modify Ikeda’s electrodes to serve as pressure sensors within Schaffner in further view of Pichler or Esposito, the test for obviousness is not whether In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding sections 13 and 16, neither Pichler nor Esposito was cited in the previous Office Action for teaching sensors wrapped around a pin-shaped member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-6, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130046205 A1 to Schaffer, et al. (cited in previous Office Action, hereinafter Schaffer) in view of US 5911694 A to Ikeda, et al. (cited in previous Office Action, hereinafter Ikeda).
Regarding claim 1, Schaffer teaches a device for measuring a pressure force (Abstract), comprising:
                a hand-held body (3a) (see Fig. 2) comprising an elastic material [0040];
                a sensor unit (2) (Fig. 5) (para [0031]);
                wherein the sensor unit is completely enclosed by the hand-held body (2 within 3a) (as can be seen in Fig. 5) such that a force applied by a person onto the hand-held body is transmitted via the elastic material of the hand-held body to the sensor unit (para [0040-0041]);
                wherein the sensor unit is configured for measuring a pressure force which is transmitted to the sensor unit and which is caused by the force applied onto the hand-held body by the person (para [0031, 0041]); and
                wherein the sensor unit is configured for generating data corresponding to the measured pressure force (para [0031]-[0032] and [0044]).
Schaffner does not expressly disclose a pin-shaped member comprises a hard metallic or synthetic material, wherein the pin-shaped member is completely enclosed by the hand-held body, wherein the sensor unit comprises sensors in the form of a foil which are wrapped around a lateral surface of the pin-shaped member being adapted to the contour of the pin-shaped member.

Duplicating the part of the at least one sensor to have a plurality of sensors wrapped around the lateral surface of the pin-shape member would have been prima facie obvious, because duplicating the sensors would have had the predictable result of being able to take measurements using multiple sensors (MPEP 2144.04, VI., B.).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schaffner to have a pin-shaped member comprises a hard metallic or synthetic material, wherein the pin-shaped member is completely enclosed by the hand-held body, wherein the sensor unit comprises sensors in the form of a foil which are wrapped around a lateral surface of the pin-shaped member being adapted to the contour of the pin-shaped member based on the teachings of Ikeda, because doing so would enable the device to determine a physical quantity on organic tissue based at least in part on a measured frequency, as recognized by Ikeda [col 9, ln 23-33].


An interface (5e) configured to transmit the generated data corresponding to the measured pressure force to an external evaluation system (12) [0039] (Fig 4).

Regarding claim 3, Schaffner in view of Ikeda teach all the limitations of claim 2, and Schaffner further teaches the interface (5e) is configured to wirelessly transmit the data corresponding to the measured pressure force [0039] (Fig 4).

Regarding claim 5, Schaffner in view of Ikeda teach all the limitations of claim 1, and Schaffner further teaches:
In a different embodiment than shown in Fig. 5, a storage medium (11) configured to store the data corresponding to the measured pressure force ([0032], memory card received data corresponding to the measured pressure force from read/write 5c, and is configured to store the data by being a memory card);
Wherein the storage medium is at least partially enclosed by the hand-held body [0032] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the embodiment shown in Fig. 5 of Schaffner to have a storage medium, because doing so would enable the device to have a replaceable memory as recognized by Schaffner [0032].


An output unit (5g) for providing an acoustic and/or haptic signal to the person at a predeterminable time ([0039, 0044], output unit transmits an acoustic signal at a time (such as every 10 Hz) when a measurement exceeds a preset threshold value);
Wherein the output unit is completely enclosed by the hand-held body ([0039], output unit (5g) is completely enclosed by (6) of the hand-held body by being included in (5) which is enclosed by (6) (Fig 4).

Regarding claim 10, Schaffner in view of Ikeda teach all the limitations of claim 1, and Schaffner further teaches the sensor unit (2) is configured for measuring an intensity of the measured pressure force [0031], wherein the intensity of the measured pressure force corresponds to a level of a sensation perceived by the person [0031].

Regarding claim 14, Schaffner teaches a system for determining a sensation experienced by a person [abstract], comprising:
A device comprising:
a hand-held body (3a) made of an elastic material ([0031], 3a made of an elastic material) (Fig 2);
a sensor unit (2) [0031] (Fig 5);
wherein the sensor unit is completely enclosed by the hand-held body (2 is disposed within 3a) such that a force applied by a person onto the hand-held body is transmitted via the 
wherein the sensor unit is configured for measuring a pressure force which is transmitted to the sensor unit and which is caused by the force applied onto the hand-held body by the person [0031]; and
wherein the sensor unit is configured for generating data corresponding to the measured pressure force ([0031-0032, 0044], data of pressure or force sensor can be displayed); and
an external evaluation system (laptop) configured to receive the data corresponding to the measured pressure force via an interface (“laptop,” see para [0042] and [0044]) (Fig 4);
wherein the external evaluation system (laptop) is configured for determining a sensation experienced by the person based on the received data ([0043-0044], laptop displays a curve for data corresponding to pain sensation).
However, Schaffner does not teach the device further comprises a pin-shaped member comprising a hard metallic or synthetic material, wherein the pin-shaped member is completely enclosed by the hand-held body, wherein the sensor unit comprises sensors in the form of a foil which are wrapped around a lateral surface of the pin-shaped member being adapted to the contour of the pin-shaped member.
Ikeda teaches a pin-shaped member (7, cylindrical vibrator) comprises a hard metallic or synthetic material ([col 1, ln 65- col 2, ln 6; col 7, ln 16-19], cylindrical vibrator (7) can comprise a hard metallic material by having a metal film), wherein the pin-shaped member is completely enclosed by a hand-held body (cylindrical casing (4)) (Fig 1A) [col 7, ln 16-37], wherein a sensor unit comprises at least one sensor sensor (14) in the form of a foil (metal film) which is wrapped around a lateral surface of the pin-shaped member [col 7, ln 38-49] (Fig 5) being 
Duplicating the part of the at least one sensor to have a plurality of sensors wrapped around the lateral surface of the pin-shape member would have been prima facie obvious, because duplicating the sensors would have had the predictable result of being able to take measurements using multiple sensors (MPEP 2144.04, VI., B.).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schaffner to have a pin-shaped member comprises a hard metallic or synthetic material, wherein the pin-shaped member is completely enclosed by the hand-held body, wherein the sensor unit comprises sensors in the form of a foil which are wrapped around a lateral surface of the pin-shaped member based on the teachings of Ikeda, because doing so would enable the device to determine a physical quantity on organic tissue based at least in part on a measured frequency, as recognized by Ikeda [col 9, ln 23-33].

Regarding claim 15, Schaffner in view of Ikeda teach all the limitations of claim 14, and Schaffner further teaches the external evaluation system is configured for monitoring an effectiveness of a pharmaceutical administered to the person ([0048], external evaluation system allows a physician to monitor a patient remotely so the physician can adjust pain medication given to the patient). 

s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner in view of Ikeda as applied to claim 1 above, and further in view of US 20140309534 A1 to Pichler, et al. (hereinafter Pichler).
Regarding claims 11 and 12, Schaffner in view of Ikeda teaches all the limitations of claim 1, however Schaffner in view of Ikeda do not teach wherein the sensor unit is adapted for measuring an electric conductivity and resistance of the sensors, and wherein the sensor unit is adapted for calculating an intensity of the pressure force based on the measured electric conductivity and resistance of the sensors.
Pichler teaches a sensor unit is adapted for measuring an electric conductivity and resistance of the at least one sensor ([0054], it is well known in the art that to find resistance, one merely needs to take the inverse of the conductivity), and
wherein the sensor unit is adapted for calculating an intensity of the pressure force based on the measured electric conductivity and resistance of the sensors ([0054], it is well known in the art that to find resistance, one merely needs to take the inverse of the conductivity).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schaffner in view of Ikeda to have the sensor unit is adapted for measuring an electric conductivity and resistance of the sensors, and wherein the sensor unit is adapted for calculating an intensity of the pressure force based on the measured electric conductivity and resistance of the sensors as taught by Pichler, because both devices are directed to measuring pressure, so it would have been prima facie obvious to substitute the sensor unit of Schaffner with that of Pichler, because there would be a predicable result of a device configured to measure pressure (MPEP 2143, I, B).


Pichler teaches a sensor unit is adapted for automatically changing from an active modus into a standby modus ([0067], “low power standby mode”), if no pressure force is measured by the sensor unit for a predetermined time period ([0067], “number of seconds before it moves back…into standby mode, automatically.”, and wherein the sensor unit is adapted for automatically changing from the standby modus into the active modus, if a predetermined pressure force is measured by the sensor unit ([0067], “sensors signal…they detect pressure…and it may power up the system”).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schaffner in view of Ikeda to have the sensor unit is adapted for automatically changing from an active modus into a standby modus, if no pressure force is measured by the sensor unit for a predetermined time period, and wherein the sensor unit is adapted for automatically changing from the standby modus into the active modus, if a predetermined pressure force is measured by the sensor unit as taught by Pichler, because doing so would allow the device to enter a low power consumption mode when there is no pressure sensed, as recognized by Pichler [0067].

22 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffner in view of Ikeda as applied to claim 1 above, and further in view of US 20160206242 A1 to Esposito, et al. (hereinafter Esposito).
Regarding claim 22, Schaffner in view of Ikeda teach all the limitations of claim 1, however they do not teach the sensor unit measures an electric conductivity of the sensors and determines the pressure force as proportional to the electrical conductivity of the sensor unit.
Esposito teaches a sensor unit measures an electric conductivity of sensors and determines the pressure force as proportional to the electrical conductivity of the sensor unit [0008].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schaffner in view of Ikeda sensor unit measures an electric conductivity of the sensors and determines the pressure force as proportional to the electrical conductivity of the sensor unit base on the teachings of Esposito, because doing so would enable the device to determine a pressure from a measured resistance, as recognized by Esposito [0008].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791